Case 14-02195-JMC-13 Doc45_ Filed 04/15/19 EOD 04/15/19 17:16:57. Pgiof1

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT
Southern District Of Indiana

In re:Donna Sue Pickel And Kevin Joseph Pickel ,

 

Case No. 14-02195-JMC-13

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

PHH Mortgage Corporation

 

Name of Transferee

Name and Address where notices to transferee
should be sent:

PHH Mortgage Corporation

Bankruptcy Department

1Mortgage Way, Mail Stop SV-22

Mt. Laurel, NJ 08054

Phone: (888) 554-6599

Ocwen Loan Servicing, LLC

 

 

Email: __ BKTrusteeQueries@ocwen.com

 

Last Four Digits of Acct #: 0495

Name and Address where transferee payments
should be sent (if different from above):

PHH Mortgage Corporation
P. O. Box 371458
Pittsburgh, PA 15250-7458

Phone: _ (888) 554-6599

 

Last Four Digits of Acct #: 0495

Name of Transferor

Court Claim # (if known): 11-1
Amount of Claim: $70,866.96

 

Date Claim Filed: 02/06/2015

 

Phone: _ (888) 554-6599

 

Email: BKTrusteeQueries@ocwen.com

 

Last Four Digits of Acct #: 8316

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best of my knowledge and belief.
(), a ‘ Javier Rivera
By. Yttttln_/ UA Contract Management Coordinator Date:

n (Lc |
HH Medaage Conperah en

Transferee/T i ence Agent
Cewenr Leen

ot ras ers VL

aed Cor

yf 1

Beas | IZ, 2014

Penalty for making a false statement: Fine up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C §§ 152 & 3571.
